— Appeal from judgment of the County Court, Suffolk County, rendered March 20, 1974, dismissed as academic. That judgment was superseded by the judgment rendered September 12, 1974 upon resentence. Judgment of the County Court, Suffolk County, rendered September 12, 1974, upon resentence, affirmed. No opinion. The case is remitted to the County Court, Suffolk County, for proceedings to direct appellant to surrender himself to said court in order that execution of the judgment be commenced or resumed (CPL 460.50, subd 5). Rabin, Acting P. J., Hopkins, Latham, Christ and Brennan, JJ., concur.